DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the claimed method as found in independent claim 1 comprising the use of a bidirectional prover and a ball piston, wherein the ball piston is configured to accomplish multiple movements in two, opposing directions, with a flow of a verification liquid through a measuring pipe of the prover, sequentially connected to a measuring line, in which the flowmeter is installed, and and a calibrated section between its start cross-section and its end cross-section for both directions of the ball piston's movements, 15wherein detectors detect intersection of the start cross-section and the end cross-section of the calibrated section by the ball piston movement during running of the ball piston in a first, current direction and intersection of the start cross-section and end cross- section of the calibrated section during running of the ball piston in a second, reverse direction, wherein the tube section, being an acceleration section (prerun) for reverse movement, is used as an additional calibrated section or as an additional part of the calibrated section for current direction, and the tube section, being an acceleration section (prerun) for direct movement, is used as the additional calibrated section or as an additional part for the calibrated section for reverse direction.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK A SHABMAN/Examiner, Art Unit 2861 

/PAUL M. WEST/Primary Examiner, Art Unit 2861